Given, O. J.
I. The plaintiff, the beneficiary named therein, brings this action to recover upon a policy of life insurance issued by the defendant on the thirty-first day of December, 1896, on the life of Charles Beverly, who died on the twenty-first day of April, 1898. The defendant answered, averring “that i,t is incorporated as a life insurance association, and duly authorized to transact business in the state of Iowa under the law controlling stipulated premium associations.” It further alleges the following as one of the conditions and •agreements contained in said policy: “Death of the insured by suicide within two years from the date of this certificate of membership and policy of insurance, whether voluntary or involuntary, sane or insane at the time, is not a risk assumed hereunder, but in every such case there shall be payable to the beneficiary herein named a sum equal to the actual payments which have been made by the insured, together with interest at the rate of four per cent, per annum, and shall constitute a complete fulfillment of all obligations of the ■association hereunder.” It further alleges that the death of said Charles Beverly occurred within two years from the date of the contract, and that he came to his death by his own hand. Plaintiff demurred to the answer upon the ground that said provision in the contract in relation to suicide is contrary to section 1782 of the Code, and therefore void, and no defense to this action. It is conceded that insurance companies and associations may contract in such terms as not to assume the risk of death by suicide, whether sane or insane. Appellant contends that the power given to *732the defendant’s board to pay more than the payments made by the members, at their discretion, in cases of death by suicide, authorizes a discrimination forbidden by said section, and, therefore, that part of the contract is void. Defendant contends -that, being incorporated as a life insurance association under the law controlling stipulated premium associations, said section 1782 did not apply to defendant at the time the contract was made, nor at the time of the death of the assured. Defendant also contends that said clause in the-contract does not authorize discrimination in violation of said section. Said section 1782 is in chapter 6, title 9, of the Code, entitled “Of Life Insurance Companies,” and is-as follows: “Sec. 1782. No life insurance company shall make or permit any distinction or discrimination betweeiipersons insured of the same class and equal expectancy of' life in the amount of payment of premiums or rates charged for policies of life or endowment insurance, or in the dividends or other benefits payable thereon, or in any other of the-terms or conditions of the contract it makes; nor shall any such company or agent thereof make any contract of insurance agreement, other than as plainly expressed in the pol- ■ icy issued; nor shall any such company or agent payor allow,, directly or indirectly, as an inducement to insurance, any rebate of premium payable on the policy or any special favor- or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy or contract of insurance.”' The defendant being, as it alleges, and as the demurrer admits, a life insurance association under the law controlling-stipulated premium associations, it is clearly operating under chapter‘7, title 9, entitled “Of Stipulated Premium Assessment Life Insurance Associations.” Said section 1782 is not only found in the chajiter entitled “Of Life Insurance Companies,” but by its express language was limited to life-insurance companies until the enactment of chapter 46y *733Laws Twenty-seventli General Assembly, amending said section by inserting tbe words “or associations.” This amendment was approved April 7, and took effect July 4, 1898, which was after this contract was made, and after the death •of the assured. We are of the opinion that said section 1782 does not apply to this case, and therefore the demurrer was properly overruled. Having so concluded, we need not in- • quire whether the clause of the contract quoted above would be in violation of that section. The answer shows that before the beginning of this action defendant had been garnished on a judgment against the plaintiff in the district-court, and in response to the garnishment had deposited with the clerk more than the amount due to the plaintiff on account of premiums paid by the deceased. This is a proper matter in defense to the right to recover for such premiums. We think the demurrer was properly overruled, and the judgment is therefore aeeirmed.